DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/11/2022 and 08/11/2020 have been considered by the Examiner.

Claim Objections
Claim(s) 1, 4-6, 8-9 and 12-20 are objected to because of the following informalities:  
Claim(s) 1 recite a term “immanent damage” on lines 1 and 7. The Examiner suggests amending the term to recite “imminent damage” to restore clarity.
Claim(s) 4-6, 8 and 12-20 recite a term “imminent damage”. The Examiner suggests amending the term to recite “the imminent damage” to restore antecedent clarity.
Claim(s) 9 recite a term “immanent damage” on line 5. The Examiner suggests amending the term to recite “imminent damage” to restore clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achhammer et al. (US 20130337294; hereinafter Achhammer).
Regarding claim 1, Achhammer discloses in figure(s) 1 a method for predicting immanent damage to a connecting point between two electrical conductors in a motor vehicle electrical system (para. 6, 29-30 and 25 - monitoring device 34 determines whether an inadmissibly high transition resistance occurs at the connection point 32 of two electrical conductors of the motor vehicle electrical system), comprising: 
ascertaining a value of an electrical variable that is at least related to an electrical resistance of the connecting point (para. 33 - transition resistance of the connection point 32; fig. 1), and wherein the prediction of the immanent damage is made depending on the value of the electric variable (para. 33 - if the transition resistance at the connection point 32 rises to an inadmissibly high value, a voltage drops across a resistance element, which is connected upstream of the particular light-emitting diode 36, which voltage is so high that the light-emitting diode 36 lights up, and therefore the prediction of the imminent damage is made depending on the value of the transition resistance of the connection point 32); and 

    PNG
    media_image1.png
    554
    518
    media_image1.png
    Greyscale

repeatedly determining the value of the electrical variable while the motor vehicle electrical system is in operation while an operating current of determined operating current strength (para. 37,21 - an increase in the contact resistance to impermissibly high values is timely detected when current flows through the junction of the cable) flows through the connection point (para. 37 -  safe operation of the high-voltage battery 10 can be ensured throughout its life cycle by continuously monitoring the relevant contact resistances on the detachable junctions 28, 30, 32, 54, 56 during operation of the high-voltage battery 10).

Regarding claim 2, Achhammer discloses in figure(s) 1 the method of claim 1, wherein the electrical variable represents the electrical resistance of the connecting point, wherein the electrical resistance is determined by means of four-terminal measurement (clm. 11 -  at least one monitoring device for monitoring a resistance present on at least one detachable junction of the at least one cable with an additional component of the battery, wherein the monitoring device is connected in a parallel branch in parallel with the at least one junction).

Regarding claim 3, Achhammer discloses in figure(s) 1 the method of claim 1, wherein a voltage drop (U) across the connecting point is measured as the electrical variable (para. 33 - wherein the voltage drop is high enough to cause the light-emitting diode 36 to light up. A photosensor 40 of the optocoupler 34 detects the light emitted from the light emitting diode 36, and outputs through a signal cable 42 a corresponding signal to a controller 44).

Regarding claim 4, Achhammer discloses in figure(s) 1 the method of claim 1 wherein to predict imminent damage, the repeatedly ascertained value of the electrical variable is compared with a predetermined limit value (para. 33 - if the transition resistance at the connection point 32 rises to an inadmissibly high value as a limit value, a voltage drops across a resistance element which is connected upstream of the particular light-emitting diode 36 and which is not shown in the drawing, which voltage is so high that the light-emitting diode 36 lights up as a warning signal). 

Regarding claim 5, Achhammer discloses in figure(s) 1 the method of claim 1 wherein to predict imminent damage, a currently ascertained value of the electrical variable is compared with at least one of the preceding values of the electrical variable (para. 8 -  a monitoring device capable of detecting an increase in the contact resistance at the junction above a permitted maximum value).

Regarding claim 6, Achhammer discloses in figure(s) 1 the method of claim 1 wherein imminent damage is detected when a currently ascertained value of the electrical variable has a predetermined significant change, in particular an increase, in comparison to at least one of the previously ascertained values of the electrical variable (para. 8 -  a monitoring device capable of detecting an increase in the contact resistance at the junction above a permitted maximum value).

Regarding claim 7, Achhammer discloses in figure(s) 1 the method of claim 6, wherein the predetermined significant change represents a predetermined portion of the at least one previously ascertained value (para. 11 - As long as the contact resistance at the detachable junction of the cable is low, no current flows through the parallel branch of the optocoupler when current flows through the junction, and the optical transmitter does not emit light. However, when the contact resistance at the detachable junction assumes an impermissible high value, a sufficiently high voltage drop occurs in the parallel branch of the optocoupler with the optical transmitter when an electrical current flows across the junction, causing the optical transmitter to emit light).

Regarding claim 8, Achhammer discloses in figure(s) 1 the method of claim 1 wherein a warning signal is output when imminent damage is detected (para. 11 - light is then detected by a photo sensor of the optocoupler and used to generate a signal which is detected).

Regarding claim 9, Achhammer discloses in figure(s) 1 a device for a motor vehicle electrical system (para. 6, 29-30 and 25 - monitoring device 34 determines whether an inadmissibly high transition resistance occurs at the connection point 32 of two electrical conductors of the motor vehicle electrical system), wherein the device has two electrical conductors that are connected to each other in an electrically conductive manner by a connecting point (para. 33 - transition resistance of the connection point 32; fig. 1), and a measuring apparatus (coupler 34 with controller 44) for predicting immanent damage to the connecting point (32) between the two electrical conductors (two sides of cable 18), wherein the measuring apparatus configured to ascertain a value of an electrical variable that is related to at least one electrical resistance of the connecting point (para. 33 - if the transition resistance at the connection point 32 rises to an inadmissibly high value, a voltage drops across a resistance element, which is connected upstream of the particular light-emitting diode 36, which voltage is so high that the light-emitting diode 36 lights up, and therefore the prediction of the imminent damage is made depending on the value of the transition resistance of the connection point 32), and the prediction of the imminent damage is made depending on the value of the electrical variable, wherein the measuring apparatus is configured so that the value of the electrical variable is repeatedly ascertained while the motor vehicle electrical system is in operation while an operating current of a determined operating current strength (para. 37,21 - an increase in the contact resistance to impermissibly high values is timely detected when current flows through the junction of the cable) flows through the connection point (para. 37 -  safe operation of the high-voltage battery 10 can be ensured throughout its life cycle by continuously monitoring the relevant contact resistances on the detachable junctions 28, 30, 32, 54, 56 during operation of the high-voltage battery 10).

Regarding claim 10, Achhammer discloses in figure(s) 1 the device of claim 9, wherein the device is designed as a battery, in particular as a high voltage battery (para. 26, high-voltage battery 10; fig. 1).

Regarding claim 11, Achhammer discloses in figure(s) 1 a motor vehicle (para. 26 – a motor vehicle) with a device of according to one of claim 9.

Regarding claim 12, Achhammer discloses in figure(s) 1 the method of claim 2, wherein to predict imminent damage, the repeatedly ascertained value of the electrical variable is compared with a predetermined limit value (para. 33 - if the transition resistance at the connection point 32 rises to an inadmissibly high value as a limit value, a voltage drops across a resistance element which is connected upstream of the particular light-emitting diode 36 and which is not shown in the drawing, which voltage is so high that the light-emitting diode 36 lights up as a warning signal).

Regarding claim 13, Achhammer discloses in figure(s) 1 the method of claim 3, wherein to predict imminent damage, the repeatedly ascertained value of the electrical variable is compared with a predetermined limit value (para. 33 - if the transition resistance at the connection point 32 rises to an inadmissibly high value as a limit value, a voltage drops across a resistance element which is connected upstream of the particular light-emitting diode 36 and which is not shown in the drawing, which voltage is so high that the light-emitting diode 36 lights up as a warning signal).

Regarding claim 14, Achhammer discloses in figure(s) 1 the method of claim 2, wherein to predict imminent damage, a currently ascertained value of the electrical variable is compared with at least one of the preceding values of the electrical variable (para. 8 -  a monitoring device capable of detecting an increase in the contact resistance at the junction above a permitted maximum value).

Regarding claim 15, Achhammer discloses in figure(s) 1 the method of claim 3, wherein to predict imminent damage, a currently ascertained value of the electrical variable is compared with at least one of the preceding values of the electrical variable (para. 8 -  a monitoring device capable of detecting an increase in the contact resistance at the junction above a permitted maximum value).

Regarding claim 16, Achhammer discloses in figure(s) 1 the method of claim 4, wherein to predict imminent damage, a currently ascertained value of the electrical variable is compared with at least one of the preceding values of the electrical variable (para. 8 -  a monitoring device capable of detecting an increase in the contact resistance at the junction above a permitted maximum value).

Regarding claim 17, Achhammer discloses in figure(s) 1 the method of claim 2, wherein imminent damage is detected when a currently ascertained value of the electrical variable has a predetermined significant change, in particular an increase, in comparison to at least one of the previously ascertained values of the electrical variable (para. 8 -  a monitoring device capable of detecting an increase in the contact resistance at the junction above a permitted maximum value).

Regarding claim 18, Achhammer discloses in figure(s) 1 the method of claim 3, wherein imminent damage is detected when a currently ascertained value of the electrical variable has a predetermined significant change, in particular an increase, in comparison to at least one of the previously ascertained values of the electrical variable (para. 8 -  a monitoring device capable of detecting an increase in the contact resistance at the junction above a permitted maximum value).

Regarding claim 19, Achhammer discloses in figure(s) 1 the method of claim 4, wherein imminent damage is detected when a currently ascertained value of the electrical variable has a predetermined significant change, in particular an increase, in comparison to at least one of the previously ascertained values of the electrical variable (para. 8 -  a monitoring device capable of detecting an increase in the contact resistance at the junction above a permitted maximum value).

Regarding claim 20, Achhammer discloses in figure(s) 1 the method of claim 5, wherein imminent damage is detected when a currently ascertained value of the electrical variable has a predetermined significant change, in particular an increase, in comparison to at least one of the previously ascertained values of the electrical variable (para. 8 -  a monitoring device capable of detecting an increase in the contact resistance at the junction above a permitted maximum value).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868